 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
      Mark Smilovits, individually and on
 9
      behalf of all others similarly situated,         No. CV12-0555-PHX-DGC
10               Plaintiffs,
11    v.                                               ORDER
12    First Solar, Inc.; Michael J. Ahearn;
13    Robert J. Gillette; Mark R. Widmar; Jens
      Meyerhoff; James Zhu; Bruce Sohn; and
14    David Eaglesham,
15           Defendants.
16
17
18          The parties have submitted deposition excerpts in advance of trial. This order will

19   set forth the Court’s ruling on objections contained in these excerpts. The order will

20   identify objections by the number of the deposition page on which they appear. If more

21   than one objection appears on a page, the order will identify the line on which the objection

22   starts. Where an objection is sustained, the order will identify the page and lines that should

23   be omitted, but if no lines are identified, the objection is sustained with respect to all

24   designated testimony on that page to which the objection is directed.

25   A.     James Brown, Jr.

26          1.        11-12 – overruled.

27          2.        13 – overruled.

28          3.        35 – overruled.
 1        4.    46 – overruled.
 2        5.    48 – overruled.
 3        6.    49 – overruled.
 4        7.    57-58 – overruled.
 5        8.    71 – overruled.
 6        9.    72-74 – overruled.
 7        10.   75-76 – overruled.
 8        11.   97-99 – overruled.
 9        12.   100-102 – overruled.
10        13.   117-119 – overruled.
11        14.   120-124 – overruled.
12        15.   143 – sustained.
13        16.   144:2-12 – overruled.
14        17.   144:13 to 145:5 – sustained as nonresponsive.
15        18.   184 – overruled.
16        19.   190-191 – overruled.
17        20.   213-215 – overruled.
18        21.   224-225 – sustained.
19   B.   John Amonett.
20        1.    13-14 – overruled.
21        2.    34 – overruled.
22        3.    41-42 – overruled.
23        4.    44-45 – overruled.
24        5.    92 – The Court sustains the objection and precludes all questioning on
25              Exhibit 64 if it is not listed as an exhibit in the Final Pretrial Order approved
26
                by the Court. If it is listed, then objections to questioning on Exhibits 64 are
27
                overruled.
28
          6.    115-116 – overruled.


                                              -2-
 1          7.     148 – overruled.
 2          8.     149 – overruled.
 3          9.     157-158 – overruled.
 4          10.    162:24 to 163:5 – sustained.
 5          11.    256-261 – overruled.
 6          12.    312-313 – overruled.
 7          13.    315-317 – overruled.
 8
            14.    325-331 – overruled.
 9
            15.    335-337 – overruled.
10
            16.    349-350 – overruled.
11
            17.    363-365 – overruled.
12
     C.     Andrianne Kimber and Adam D’Angelo.
13
            The Court will not rule on the deposition designations at this time as it appears both
14
     witnesses will appear at trial during Plaintiffs’ case in chief. The parties should be prepared
15
     to provide the Court with an update on this issue on January 7, 2020.
16
            Dated this 2nd day of January, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
